DETAILED ACTION
This action is responsive to the application filed 4/21/21.
Claims 1-6, 8-9, 16-20, 22, 25-35 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-9, 16-20, 22, 25-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither singly not in combination teaches the combined limitations of independent claims 1, 18 and 27.
The closest available prior art of record are Luttrull, Jeffrey K and Charles J Spink. “Serial optical coherence tomography of subthreshold diode laser micropulse photocoagulation for diabetic macular edema.” Ophthalmic surgery, lasers & imaging : the official journal of the International Society for Imaging in the Eye 37 5 (2006): 370-7 (Hereinafter “Luttrull”) and Sramek et al. Non-damaging retinal phototherapy: dynamic range of heat shock protein expression. Invest Ophthalmol Vis Sci. 2011 Mar 28;52(3):1780-7 (Hereinafter “Sramek”).
Regarding claim 1, Luttrull teaches performing a first treatment to a target tissue by repeatedly applying a pulsed energy to the target tissue over a first period of time comprising less than one seconds (Pgs. 372, last paragraph-373, first paragraph; ‘Eyes st paragraph, ‘[…] was used in its MicroPulse operating mode, a feature that allows improved control and spatial confinement of laser-induced photothermal effects to the retinal pigment epithelium to minimize the thermal spread and collateral damage to the overlying neurosensory retina’).
Luttrull fails to teach that the first application of energy creates a first level of heat shock protein activation in the target tissue, that the second application of energy creates a second level of heat shock protein activation in the target tissue that is greater than the first level; that the interval of time of halting the application of pulsed energy between the first treatment and the second treatment comprises 3 seconds to three minutes; or that the pulsed energy is a radio-frequency energy. 
Regarding the heat shock protein activation aspect, Sramek teaches an analogous procedure for subthreshold photocoagulation (Purpose, “Subthreshold retinal phototherapy demonstrated clinical efficacy for the treatment of diabetic macular edema without visible signs of retinal damage. To assess the range of cellular responses to sublethal hyperthermia, expression of the gene encoding a 70 kDa heat shock protein (HSP70) was evaluated after laser irradiation using a transgenic reporter mouse”), in which application of energy increases the level of heat shock protein activation within a target tissue (Pg. 1785, col. 1, ‘Several interesting observations can be made regarding the modeling of clinical laser settings. The peak Arrhenius value computed for the micropulsed laser, 0.11, is similar to the peak value estimated at HSP70 expression threshold in mice (0.08), as shown in Figure 4B (20 mW graph). This result may be an 
In view of Sramek, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Luttrull by configuring the subthreshold coagulation energy of Luttrull to increase heat shock protein activation in the tissue upon application of the subthreshold coagulation energy, as taught by Sramek, since HSP expression was an art recognized measure of the clinical efficacy of the subthreshold treatment at the time that the invention was filed, as demonstrated by Sramek.
Further, considering that Sramek provides experimental evidence that known subthreshold photocoagulation acts to increase HSP activation within tissue, it is the examiner’s position that multiple rounds of exposure to this subthreshold coagulation energy, as taught by Luttrull, would innately increase heat shock protein activation to a second level above a first level of heat shock protein activation. 
Regarding the halting interval aspect, the examiner maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the time period between successive confluent applications of the laser treatment so as to shorten the treatment time while preventing damage to the tissue, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
One of ordinary skill in the art would have understand that providing successive confluent applications of laser treatment to the same tissue area too soon after a 
Further, the examiner notes that the trade-off between preventing tissue damage and providing the desirable clinical response of heat shock protein activation was clearly articulated in the prior art as evidenced by Sramek (Pg. 1785, col. 1, ‘The therapeutic range of nondamaging hyperthermia, defined as the ratio between the thresholds for RPE damage and HSP70 expression’). Therefore, it is the examiner’s position that one or ordinary skill in the art would be led by teachings in the prior art to optimize different treatment parameters to optimize heat shock protein activation within a range of treatment energy parameters which are non-damaging, as taught by Sramek.
However, Luttrull, as modified, still fails to teach that the pulsed energy is a radio frequency energy. Luttrull and Sramek use pulsed laser energy in the near-infrared range having a wave-length of 810 nm. There is no suggestion in either Luttrull or Sramek to utilize energy in the radio-frequency range. Further the examiner could find neither reason nor motivation within the prior art of record that would have led one of ordinary skill in the art at the time that the invention was filed to modify the method of Luttrull, as modified, to utilize a radio-frequency source in place of the NIR laser source disclosed by Luttrull. 
Therefore, claim 1 and its dependents are allowable over the prior art of record.
Further, claims 18, 27 and their dependents are allowable for similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794